Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	The instant claimed invention is a continuation-in-part of application 15/624,534.  The instant claims currently incorporate limitations relating to at least one recess disposed around an end of the control piston (see e.g. independent claims 1 and 11) which, as best understood, are newly added and are not supported by the disclosure of the parent application.  As such, instant claims 1-20 are understood to have an effectively filing date of 5/10/2021 (corresponding to filing of the CIP).
	Examiner notes that, because of this effective filing date, the publication of the parent application e.g. PGPub 2017/0361275 A1 represents prior art under 102(a)(1), and lies outside the grace period established by 102(b)(1), for all that it teaches.  If applicant believes that the instant claims should be accorded an earlier filing date, care should be taken to demonstrate support for all limitations in an appropriate manner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Beall (US PGPub 2017/0361275 A1) in view of Bassett et al (US PGPub 2015/0083666 A1).
	With respect to claims 1 and 11, see the priority discussion above.  Beall is directed to the parent application and recites substantially the same valve structure and connections, with the same features (see e.g. claim 1 of Beall).  Beall essentially differs from the instant claims in that Beall is silent to the presence of a recess on an end of the control piston.
	However, Bassett teaches a similar valve for RO systems with a similar control piston arrangement [Abs, Fig. 1] and teaches that at points, the piston may contain flow slots (162) or other grooves in the piston structure which allow for communication between ports in the system as soon as the piston has moved any distance [0066, Fig. 6].  It would have been obvious to one of ordinary skill in the art to include recesses, slots, grooves, or equivalent in Beall’s taught control piston for the same reason i.e. to allow for quicker connection between valves.  Regarding positioning on the end of the piston, such positioning would have been obvious to facilitate quick connection of the feed (28) and squeeze (30) ports i.e. when the piston is moving to the left, as in Fig. 2.
	Regarding the claimed method of use, see Beall e.g. Figs. 1-3 and [0017-0019] for the intended method of operation.  The claimed method would have been obvious because Beall teaches the same connections to the same portions of the valve and the same methods of operation, and as above essentially differs regarding the presence of a recess which would have been obvious in view of Bassett.
	With respect to claims 2 and 12, as above Beall teaches the same structures including the same chamfered structure for the control piston.  Further, as above, in view of Bassett, providing a recess to allow a restricted feed water as soon as the piston moves would have been obvious to one of ordinary skill in the art.
	With respect to claims 3-5 and 13-15, Bassett at least suggests recesses which are spaced inwards from an outer periphery (to allow for flow to start earlier in the stroke) and which extend between a straight portion and a chamfered portion (again, to start flow earlier in the stroke i.e. before the chamfer has reached a certain position).  Bassett does not specify the number of recesses employed but appears to at least suggest the use of roughly 6 [Fig. 6] and, regardless, changes in shape and duplication of parts are obvious engineering choices for one of ordinary skill in the art, and selecting an appropriate number and spacing of recesses to control flow would have been obvious to one of ordinary skill in the art.
	With respect to claims 6 and 16, Beall teaches that movement of the piston stops when squeeze water (30) is vented past the second O-ring (44) [0019, Fig. 3].
	With respect to claims 7 and 17, as above Beall teaches the same chamfered structure (as does Bassett).
	With respect to claims 8 and 18, Beall teaches a slow but positive flow as claimed [0016].
	With respect to claims 9 and 19, Beall teaches the same cooperation using the third O-ring when the piston is closest to the feed port [Beall claim 4].
	With respect to claims 10 and 20, as above Beall teaches coupling feed and squeeze water when the piston is at the position furthest from the feed port [Fig. 2].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 11,000,807 B2 in view of Bassett et al.
See the art rejections above.  Beall claims substantially the same control valve with the same features and stroke behavior, as well as methods of use with connection to an RO purifier.  The reference claims essentially differ in that they do not claim a recess on the end of the piston.  However, as discussed in the art rejections above, such recess would have been obvious in view of Bassett, which suggests that slots or similar structures may be provided to allow for earlier flow during a piston stroke.  As such, the instant claims would have been obvious over the reference claims in view of Bassett.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469. The examiner can normally be reached Mon-Thurs 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R SPIES/Primary Examiner, Art Unit 1777